Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 2,617 strings of pearls from case 231, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 2,617 strings of pearls missing from case 231. The protest was sustained to this extent.